
	

113 HR 5201 IH: Right to Haul Act of 2014
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5201
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. Southerland introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to exempt agricultural loads traveling on Federal highways
			 if State agricultural regulations are met.
	
	
		1.Short TitleThis Act may be cited as the Right to Haul Act of 2014.
		2.Exempting Agricultural Loads
			(a)Weight ExemptionsSection 127 of title 23, United States Code, is amended by adding at the end the following:
				
					(j)State agricultural exemptions(1)In general
							Notwithstanding subsection (a), individual State weight limitations for an agricultural commodity
			 that are applicable to State highways shall be applicable to the
			 Interstate System within the State’s borders for vehicles carrying an
			 agricultural commodity.(2)Agricultural commodity definedThe term agricultural commodity means any agricultural commodity (including horticulture, aquaculture, and floriculture), food,
			 feed, fiber, forestry products, livestock (including elk, reindeer, bison,
			 horses, or deer), or insects, and any product thereof..
			
